USDC IN/ND case 4:19-cv-00087-TLS-JPK document 15 filed 11/06/19 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION AT LAFAYETTE

ENRIQUE GONZALEZ LEIVA,                      )
ROGELIO CORONA TREJO, GABRIEL                )
GARCIA ARROYO, VALENTIN                      )       CAUSE NO.: 4:19-CV-87-TLS-JPK
GARCIA ARROYO, RAUL GONZALEZ                 )
LEYVA, LUIS LOPEZ CARRASCO,                  )
JOSE ALBINO LEYVA, SIMON                     )
GONZALEZ HERNANDEZ, and                      )
KIMBERLY DELGADO,                            )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )
                                             )
WINDY PRAIRIE FARM LLC, KEITH                )
CLUTE, and SHAWN NOWER,                      )
                                             )
       Defendants.                           )

                                            ORDER

       This matter is before the Court on Plaintiffs’ Motion for the Entry of Judgment [ECF No.

14] filed on October 9, 2019. Plaintiffs filed the Complaint [ECF No. 1] in this matter on

September 11, 2019. The three Defendants were each served by certified mail on September 16

[ECF Nos. 8–10], making any Answer due by October 7, 2019. See Fed. R. Civ. P.

12(a)(1)(A)(i). None of the Defendants have filed an answer or otherwise defended, and, on

Plaintiffs’ Motion [ECF No. 12], the Clerk of Court entered a default against the three

Defendants [ECF No. 13]. In this motion Plaintiffs have requested: (1) entry of default judgment

against Defendants; (2) time to submit a request for damages and briefing in support thereof; (3)

any necessary hearings and proceedings; (4) and “all other just and proper relief.” Mot. Entry J.

2. Plaintiffs have not submitted any evidence which could serve as supporting evidence for the

calculation of damages.
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 15 filed 11/06/19 page 2 of 2


        “Upon default, the well-pleaded allegations of a complaint relating to liability are taken

as true.” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th

Cir. 1983). However, “the allegations in the complaint with respect to the amount of the damages

are not deemed true.” In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). Therefore, with damages at

this stage indeterminate and unsupported by evidence, the Court cannot enter a default judgment

at this time.

        Federal Rule of Civil Procedure 55(b)(2) states that “[t]he court may conduct hearings or

make referrals . . . when, to enter or effectuate judgment, it needs to: (A) conduct an accounting;

(B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or

(D) investigate any other matter.” Fed. R. Civ. P. 55(b)(2).

        For these reasons, the Motion for Entry of Judgment [ECF No. 14] is TAKEN UNDER

ADVISEMENT. It is ORDERED that this case is referred to Magistrate Judge Joshua P. Kolar

for purposes of conducting proceedings, including a damages hearing if necessary, and

submitting proposed findings of fact and recommendations for the disposition of the Plaintiff’s

Motion for Entry of Judgment [ECF No. 14], pursuant to 28 U.S.C. § 636(b)(1)(B) and N.D. Ind.

L.R. 7211(b).

        SO ORDERED on November 6, 2019.


                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
